Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Allowable Subject Matter
Claims 5-7 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (PGPUB 20180136467) in view of Cheng et al. (PGPUB 20180284460).


Regarding claim 1, Kim discloses an electronic device, comprising: 
a display (20); 
first to third optical elements which are disposed to be dispersed on the display to emit red (R) light (1100), green (G) light (1200), and blue (B) light (1300); 
an optical system which is installed in the display to combine light emitted from the first to third optical elements into the display (Fig. 3 where light enters 10 and exits through 12); and 
a pinhole mirror (reflective member 14 is located in a pinhole) which is installed on an illumination path of light combined by the optical system to reflect the combined light to eyeballs of a user (Figs. 3 and 12 show illumination paths by which light travels through 10 to reach a pinhole mirror that then illuminates the eye, 1).
Kim does not disclose wherein the first to third optical elements are respectively dispersed on different surfaces of the display to emit red, green and blue light. However, Cheng teaches a head-mounted display (Fig. 2) comprising a mirror ([0099]), wherein the first to third optical elements are respectively dispersed on different surfaces of the display to emit red, green and blue light ([0100], 770, 780, 790 and Fig. 9B).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Kim and Cheng motivated by improving user comfort ([0066]).



Regarding claim 3, modified Kim discloses wherein each of illumination paths of light emitted from the first to third optical elements is superposed with each other ([0100] and Figs. 9a-d of Cheng).

Regarding claim 4, modified Kim discloses wherein the optical system includes a dichroic filter ([0142], 1408 and 1412) which is installed on the illumination path of light emitted from the first to third optical elements to selectively reflect the light (Fig. 13).

Regarding claim 8, modified Kim discloses wherein the optical system further includes a mirror which is installed on an illumination path where light emitted from the first to third optical elements is superposed with each other to reflect the light to the pinhole mirror (Figs. 9a-d of Cheng and note that Kim discloses first-third control panels to display information towards the pinhole mirror (Figs. 12 and 15).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/             Primary Examiner, Art Unit 2872